DETAILED ACTION
The Amendment filed March 30, 2021 has been entered. Claims 1 and 8 have been amended. Currently, claims 1-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, Fehrenbach represents the best art of record. However, Fehrenbach fails to encompass all of the limitations of currently amended independent claim 1.
Specifically, Fehrenbach fails to critically teach a fill level measurement device as claimed, which specifically includes a potential isolation arranged between the first and second waveguide portions for transmitting the transmission signal from the measurement electronics to the antenna, wherein the potential isolation includes a front portion in form of a plastics tube having a first passage and an adjoining rear portion having a second passage, a cross-section area of the first passage being smaller than a cross-sectional area of the second passage, wherein the first passage is conical such that the plastics tube of the potential isolation is completely or at least in part integrated into the wall of the waveguide assembly, and wherein the second passage has an inner wall that is matched to the outer periphery of the second waveguide portion such that the second waveguide portion is retained in the second passage.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a fill level measurement device as claimed, which specifically includes a potential isolation arranged between the first and second waveguide portions for transmitting the transmission signal from the measurement electronics to the antenna, wherein the potential isolation includes a front portion in form of a plastics tube having a first passage and an adjoining rear portion having a second passage, a cross-section area of the first passage being smaller than a cross-sectional area of the second passage, wherein the first passage is conical such that the plastics tube of the potential isolation is completely or at least in part integrated into the wall of the waveguide assembly, and wherein the second passage has an inner wall that is matched to the outer periphery of the second waveguide portion such that the second waveguide portion is retained in the second passage, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855